DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the Amendment received on 12/08/2020, the examiner has carefully considered the amendments.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments 

Applicant’s arguments, see Remarks/Amendment, filed 12/08/2020, with respect to claims 1-11 and 13 have been fully considered and are persuasive.  The rejection of claim 1-11 and 13 under 35 U.S.C. 103 as being unpatentable over Klee et al (US2018028952 and 10,512,594, as disclosure are the same, all text taken from US’592) has been withdrawn.   After reconsideration of the cited art and applicant’s arguments it deemed the teachings of Klee do not render the instant claims obvious.  Klee is primarily concerned with use of BAABE as the co-initiator compound, wherein BAABE is expressly excluded from the instant claims.  Klee, additionally, does not set forth a flexural strength of at least 22 MPa.  And it is deemed from applicant’s evidence that a skilled artisan would have found it unexpected that the flexural strength would have improved over said BAABE with the choice of another co-initiator.  Thus the claims are distinguished over the prior art.  Additionally, applicant filed a terminal disclaimer of Klee et al (10,512,594) which shows common ownership/assignment and thus disqualifies Klee as prior art.  

Terminal Disclaimer

The terminal disclaimer filed on 12/08/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,512,594 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or render obvious a polymerizable dental material comprising the instantly claimed composition comprising (a) polymerizable compound having the general formula (i) as defined in the claims, a photosensitizer, and an iodonium salt and having a flexural strength of at least 22 MPa, wherein the composition does not contain BAABE.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc